In the case of Bewdley, 1 P. Wms. 223. also cited in Stra. 102. a practice was held to prevail against an act of Parliament.
In 1 Bac. Abr. 194. it is said, that a conviction before Justices, on proof or confession, may be reversed without a writ of error. Perhaps this case may be cited on the other side ; but the meaning of it is no more than this: that in these summary proceedings there is no occasion for a writ of error ; but it by no means proves the case erroneous, for there is scarce any other way to convict persons but by proof or confession; 2 Jones, 167. and it is evident that all convictions before Justices of the Peace, in a summary way, are on proof or on confession.
The Provincial Court reversed the judgment.